By the court.

It has long been settled, that no action can be maintained against an infant, upon a promissory note. The reason assigned is, because, if the note was held to he valid, the infant would, when the note was in the hands of a bona fide endorsee, be precluded from disputing the original debt. Chitt. on Bill. 24.—1 D. & E. 40, Freeman vs. Hurst.—3 Caines' Rep. 322, Van Winkle vs. Mitcham.—10 John. 33, Swazey vs. The adm'r. of Vanderheyden.—2 Starkie 36, Ingledew vs. Douglas.—Campbell 552, Williamson vs. Watts.—Carthew 160, Williams vs. Harrison et a.
The plaintiff then cannot recover upon his first count. — - But we see no objection to a judgment in his favor, on the second count. A void note, given to balance an account, is no satisfaction. 2 Johns. 455, Markle vs. Hatfield.—1 Esp. N. P. R. 5.—6 D. & E. 52, Puckford vs. Maxwell.—1 N. H. R. 281.—3 Brod. & Bing. 295.—7 Taunton 311, Hickling vs. Hardy.—4 East 147.

Judgment for the plaintiff.